Citation Nr: 1422238	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 26, 1974 to July 23, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for low back pain/injury.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar spine claim was denied based on it being a pre-existing condition that was not aggravated by service.  The Board finds that the RO misapplied the presumption of soundness in this case; the Veteran is due the presumption of soundness in this case.  

The Veteran's lumbar spine was normal on his entrance into military service.  While the Veteran's service treatment records document that the Veteran stated he had a 3-year history of back pain prior to service from being hit with a chair, there is not clear and unmistakable evidence in this case to demonstrate an actual pre-existing disorder prior to entrance into service.  Therefore the Veteran's thoracolumbar spine is found to be sound on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2002).  Thus, this case is a claim for service connection, not aggravation.

The Veteran is currently shown to have a thirty-plus year history of chronic low back pain in his VA treatment records, and a lumbar spine x-ray that reveals mild degenerative changes.  The Veteran has not been afforded a VA examination at this time.  A remand is therefore necessary in order to afford the Veteran a VA examination of his thoracolumbar spine so as to determine whether any current disorder is related to military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any thoracolumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any thoracolumbar spine disorders found, to include any arthritic conditions thereof.  The examiner should then opine whether any thoracolumbar spine disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the July 1974 complaints of lumbar spine pain.  

With respect to that opinion, the examiner should assume that the Veteran's thoracolumbar spine was normal and sound on entrance into military service in June 1974, despite any evidence in the claims file that may allude to a potentially pre-existing condition.  The examiner's opinion should, instead, focus solely on whether the current disorder, if such exists, is related to the Veteran's service.

The Veteran, his spouse, and others' lay statements regarding continuity of symptomatology both during and since discharge from service should be discussed.  The examiner should also address any other relevant evidence in the claims file, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



